Citation Nr: 9903676	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-06 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the appellant's pursuit of education at 
Kenyon College for the period of August 25, 1991 to February 
7, 1995.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1967  to 
October 1969.  The appellant is the veteran's son.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1996 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in and the statement of the case 
was issued in January 1997.  A substantive appeal was 
received in February 1997.


FINDINGS OF FACT

1.  By rating action in September 1995, the veteran was found 
entitled to a 30 percent evaluation for residuals of a 
concussion manifested by headaches, seizure disorder and 
sleep disorder, and to a 100 percent evaluation based on 
individual unemployability due to service connected 
disabilities, both effective February 22, 1988; the RO 
determined that entitlement to basic eligibility for Chapter 
35 benefits was established.

2.  The appellant's application for Chapter 35 educational 
assistance benefits, VA Form 22-5490, was received on 
February 8, 1996.  Enclosed with his application was the 
appellant's enrollment certification for course work at 
Kenyon College for the period of August 25, 1991 to May 21, 
1995.

3.  The appellant was awarded Chapter 35 educational benefits 
effective February 8, 1995, one year prior to the date of 
receipt of his application and enrollment certification by 
the VA.


CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for courses 
taken by the appellant at Kenyon College for the period of 
August 25, 1991 to February 7, 1995, as the claim therefor 
was received by the RO on February 8, 1996, more than one 
year later. 38 U.S.C.A. §§ 3680, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 21.3130(e), 21.4131(a)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the son of the veteran, was born in October 
1972.

By rating action in September 1995, the veteran was found 
entitled to a 30 percent evaluation for residuals of a 
concussion manifested by headaches, seizure disorder and 
sleep disorder, and to a 100 percent evaluation based on 
individual unemployability due to service connected 
disabilities, both effective February 22, 1988; the RO 
determined that entitlement to basic eligibility for Chapter 
35 benefits was established.  A notification letter was 
furnished to the veteran in January 1996 with a VA Form 21-
8760, Additional Information for Veterans with Service-
Connected Permanent and Total Disability, which contained 
information regarding educational benefits for children of 
veterans with a permanent and total service-connected 
disability who were between 18 and 26.

On February 8, 1996, the appellant submitted an application 
for Chapter 35 educational assistance benefits, VA Form 22-
5490.  Enclosed with his application was the appellant's 
enrollment certification document for course work at Kenyon 
College for the period of August 25, 1991 to May 21, 1995.

In May 1996, the appellant was notified that he was awarded 
Chapter 35 educational benefits effective February 8, 1995, 
one year prior to the date of receipt of his application and 
enrollment certification by the VA  In addition, it was 
determined that the appellant was not entitled to payment of 
Chapter 35 education assistance benefits for his pursuit of 
education at Kenyon College for the period of August 25, 1991 
to February 7, 1995, as his completion of course work during 
that time was more than one year prior to the date of receipt 
of his enrollment certification and application for Chapter 
35 benefits.

The appellant contends that he is entitled to payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for his pursuit of education at Kenyon College 
for the period of August 25, 1991 to February 7, 1995.  He 
contends that he should be granted eligibility to benefits 
for the entire period of his college based on the fact that 
the award of benefits to the veteran in January 1996 was 
effective in February 1988.  

In order to receive Chapter 35 educational benefits, the 
claimant must file an application as prescribed by the 
Secretary.  38 U.S.C.A. § 3513 (West 1991).  The legal 
criteria specify that the commencing date of an award of 
Chapter 35 educational benefits will not be earlier than the 
date one year prior to the date of receipt of the application 
or enrollment certification, whichever is later.  38 U.S.C.A. 
§ 3680 (West 1991 & Supp. 1998);  38 C.F.R. §§ 21.3130(e), 
21.4131(a)(2) (1998).

In the present case, the appellant's application for Chapter 
35 educational assistance benefits, VA Form 22-5490, and his 
enrollment certification was received on February 8, 1996.  
As noted, his enrollment certification document indicated 
that he had been enrolled in school at Kenyon College for the 
period August 25, 1991 to May 21, 1995.  The appellant has 
been granted Chapter 35 benefits for his coursework dated 
from February 8, 1995.  The current dispute involves whether 
he is entitled to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for courses taken at Kenyon College for the 
period of August 25, 1991 to February 7, 1995.

It is not disputed that the appellant's application for 
Chapter 35 benefits and enrollment certification were not 
received by VA earlier than February 8, 1996. The appellant 
essentially argues that he was unable to apply for Chapter 35 
benefits prior to the determination that established a total 
and permanent disability rating for compensation for the 
veteran. However, the Board notes that there was nothing 
precluding the appellant from filing a Chapter 35 application 
sooner and it would have been pending when the September 1995 
rating action was made.  However, the determinative factor is 
that a claim pertaining to the appellant's enrollment at 
Kenyon College was not received by the VA until more than one 
year after the period of enrollment from August 25, 1991 to 
February 7, 1995.  Under the governing regulatory provisions, 
which are binding on the Board pursuant to 38 U.S.C.A. § 
7104(a), the Board must find that payment of Chapter 35 
educational benefits may not be made for the periods of 
training from August 25, 1991 to February 7, 1995.  No 
exceptions to the controlling legal criteria have been 
provided in the Federal regulations, and the Board has no 
authority to overturn or to disregard this very specific 
limitation on the award of Chapter 35 educational benefits.  
38 U.S.C.A. § 7104(a).  See Erspamer v. Brown, 5 Vet. App. 
507 (1996).


ORDER

The appeal is denied.

		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

